DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 44-45, 47-51, 63 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 6,11 of U.S. Patent No. 10,569,020 (Anquetil et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.

Current application
Anquetil et al.
Claim 44
Claim 11
Claim 45
Claim 6
Claim 47
Claim 6
Claim 48
Claim 6
Claim 49
Claim 6
Claim 50
Claim 6
Claim 51
Claim 6
Claim 63
Claim 6


Allowable Subject Matter
Claims 44-63 are allowed if overcome the double patenting rejection as set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Hemond et al. (US 2012/0089114), Hunter et al. (US 2008/0009788), Baym et al. (US 2014/0322682).
Regarding claim 44, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an electromagnetic motor, an imaging sensor, and a processor configured to selectively control the electromagnetic motor to deliver the plurality of volumes to one or more treatment sites on the patient by performing the steps of tracking the movement of the needle-free device along the surface of the body with the imaging sensor, determining an appropriate amount of the treatment at a current location based on prior injections of the plurality of volumes of the treatment into the patient, and controllably enabling or disabling operation of the electromagnetic motor to deliver the treatment based on the appropriate amount of the treatment at the current location, in combination with the total structure and function as claimed. 
Hemond only discloses a needle-free device comprising a position sensor (pars. 0008 and 00111). 
Hunter only discloses one or more sensors to determine one or more physical properties such as position and volume (par. 0066).
Baym only discloses an agent-dispensing device 1500 as a needleless device (par. 0160) wherein the device 1500 includes one or more sensors 1560 configured to monitor the movement of the device (par. 0169).
No combination of prior art was found to teach or suggest each and every element of claim 44.
Regarding claim 45, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an actuator, at least one sensor, and a processor configured to selectively control the actuator to deliver the plurality of volumes to one or more treatment sites by performing the steps of tracking an amount of treatment delivered from the nozzle at a number of locations along the surface and disabling the actuator when a current location of the nozzle is at a location at which a maximum amount of treatment has already been injected, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 45.
Regarding claim 63, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle-free device comprising an actuator, at least one sensor, and a processor configured to selectively control the actuator to deliver a plurality of volumes to one or more treatment sites by performing the steps of delivering one of the plurality of volumes of the treatment at a first location, monitoring the movement of the nozzle along the surface of the body with the at least one sensor, and disabling the actuator until the needle-free device has been moved to a second location away from the first location, in combination with the total structure and function as claimed.
No combination of prior art was found to teach or suggest each and every element of claim 63.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783